DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 27 September 2021 have been fully considered but they are not persuasive.
Applicant asserts that the subject matter of all species are sufficiently related that a thorough search of the subject matter for any one species would encompass a search of the remaining species.  This is not found persuasive because the search for the Species I., that involved e.g., over 100 search statements in PE2E Search input over the course of four (4) days, as well as the literature searching, did not even begin to cover, let alone thoroughly cover, the particular (CPC) classifications that were indicated as necessary for the other Species at paragraph 11 in the Restriction Requirement dated 27 August 2021, or the text searches as would be necessary for those other Species.
Election/Restrictions
Applicant's election with traverse of Species I. in the reply filed on 27 September 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all species are sufficiently related that a thorough search of the subject matter for any one species would encompass a search of the remaining species.  This is not found persuasive because for example only) the search for Species I. did not encompass classifications for setting the start time of vehicle charging, for using as an evaluation value an amount of fuel consumption for warmup in a predetermined time period in the future, for using as an evaluation value the electric power consumed by the air-.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6 to 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 September 2021.
Claim Interpretation
[The claim interpretation section is divided into two parts, I. and II., below:]
I. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “vehicle control part” in claim 1 (see MPEP 2181, V.), and the “driving data acquiring device” and the “probability distribution generating part” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
II.  Regarding the preamble phrase, “control device of a vehicle”, the examiner understands that “of” does not necessarily signify that the control device is located on/at the vehicle, but rather (like a remote controller or key fob of a vehicle) that the control device is e.g., “associated with” the vehicle, e.g., for controlling the vehicle.1 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 to 4 and 11, applicant has not enabled the full scope2 of controlling a vehicle based on any or all expected values of any or all evaluation values calculated using a probability distribution of any or all predetermined parameters.
For example, while applicant has provided eight embodiments related to calculating expected values for (fuel and/or electric power) consumption, time of arrival, loss of regenerated electric power, electric power consumed by an air-conditioner, fuel consumption for warming, or stored power in a battery, and controlling the vehicle based on the expected value, there are perhaps a near infinite/indeterminate number of other expected values that could be calculated using a probability distribution and that could be used to control a vehicle, and these have not been enabled by applicant.  See MPEP 2161.01, III.3, and 2164.06(a), I.
For example, applicant has not enabled (or even described) controlling a vehicle i) based on an expected value of engine knocking calculated using a probability distribution of relative humidity, ii) based on an expected value of seat belt extension calculated using a probability distribution of driver weight, iii) based on an expected value of carbon emissions calculated using a probability distribution of fuel heat values, iv) based on an expected value of motor torque or efficiency calculated using a probability distribution of motor air-gap(s), v) based on an expected value of travel risk, vehicle loading, or vehicle stability calculated using a probability distribution of vehicle speed, or vi) based on a perhaps nearly infinite number of other expected values that might be calculated using a probability distribution of at least one other (e.g., partially random or not completely known) parameter.
Because the claims are so broad as to cover the controlling of a vehicle based on any or all expected values of any or all evaluation values calculated using a probability distribution of any or all predetermined parameters, because the nature of the invention (controlling vehicles based on an expected value of any evaluation value) is highly complex and unpredictable, because the state of the prior art is not nearly as developed as the breath (full scope) of the claims, because the level of one of ordinary skill in this art is limited relative to the unlimited breadth (full scope) of the claims, because the amount of direction provided by the inventor is e.g., infinitesimally small relative to the breadth (full scope) of the claims, because of the existence of only one (or a small number of) working examples, and because virtually all of the experimentation needed to make or use the (full scope of) invention would be left to the public to perform, the examiner believes that undue experimentation (and a lifetime of work) would be required on the part of one skilled in the art in order to implement the (full scope of) the claimed invention.
Regarding claim 5, applicant has not enabled the full scope of selecting a driving mode in a vehicle based on an expected value of the recited power consumption(s), as an evaluation value, that is calculated using a probability distribution of any or all predetermined parameters (e.g., predetermined parameters other than vehicle speed, such as relative humidity, fuel heat value, motor air-gap(s), driver weight, etc.)
Because the claim is so broad as to cover the selecting of the driving mode e.g., using a probability distribution of any or all predetermined parameters beyond the single disclosed predetermined parameter (vehicle speed) used for selecting the driving mode, because the nature of the invention (controlling driving modes based on an expected value of a consumption) is highly complex and unpredictable, because the state of the prior art is not nearly as developed as the breath (full scope) of the claims, because the level of one of ordinary skill in this art is limited relative to the unlimited breadth (full scope) of the claims, because the amount of direction provided by the inventor is e.g., infinitesimally small relative to the breadth (full scope) of the claims, because of the existence of only one working example that used vehicle speed as the predetermined parameter, and because virtually all of the experimentation needed to make or use the (full scope of) invention would be left to the public to perform, the examiner believes that undue experimentation would be required on the part of one skilled in the art in order to implement the (full scope of) the claimed invention.
Claims 1 to 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 to 4 and 11, applicant has not described by what algorithm4, or by what steps or procedure5, he calculated the full scope of an[y] expected value of an[y] at least one evaluation value using a probability distribution of an[y] at least one predetermined parameter, and controlled the vehicle based on the calculated [any] expected value.  Accordingly, the examiner believes that applicant has not demonstrated, to those skilled in the art, possession of the full scope of the invention claimed.
For example, applicant has not described by what algorithm, or by what steps/procedure, he controlled a vehicle i) based on an expected value of engine knocking calculated using a probability distribution of relative humidity, ii) based on an expected value of seat belt extension calculated using a probability distribution of driver weight, iii) based on an expected value of carbon emissions calculated using a probability distribution of fuel heat values, iv) based on an expected value of motor torque or efficiency calculated using a probability distribution of motor air-gap(s), v) based on an expected value of travel risk, vehicle loading, or vehicle stability calculated using a probability distribution of vehicle speed, or vi) based on a perhaps nearly infinite number of other expected values that might be calculated using a probability distribution of at least one other (e.g., partially random or not completely known) parameter.  In fact, applicant has not described i) how he calculated the expected value of engine knocking using a probability distribution of relative humidity, ii) how he calculated the expected value of seat belt extension using a probability distribution of driver weight, iii) how he calculated the expected value of carbon emissions using a probability distribution of fuel heat values, iv) how he calculated the expected value of motor torque using a probability distribution of motor air-gap(s), v) how he calculated the expected value of travel risk, vehicle loading, or vehicle stability using a probability distribution of vehicle speed, or vi) how he calculated the perhaps nearly infinite number of other expected values using a probability distribution of at least one other (e.g., partially random or not completely known) parameter.  Accordingly, the examiner believes, that applicant has not demonstrated, to those skilled in the art, possession of the full scope of the claimed invention.
Regarding claim 5, applicant has not described by what algorithm, or by what steps or procedure he selected a driving mode in a vehicle based on an expected value of the recited power consumption(s), as an evaluation value, that is calculated using a probability distribution of (the full scope of) any/all predetermined parameters covered by the claim (e.g., predetermined parameters other than vehicle speed, such as relative humidity, fuel heat value, motor air-gap(s), driver weight, etc.)  For example, where is it described how applicant selected a driving mode using a probability distribution of relative humidity, fuel heat values, or motor air-gaps that the claims would apparently cover?  Accordingly, the examiner believes, that applicant has not demonstrated, to those skilled in the art, possession of the full scope of the claimed invention.
Claims 1 to 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, and in claim 11, line 2, “at least one predetermined parameter” is indefinite in scope because it is unclear from the teachings of the specification how a “predetermined parameter” is defined, what is its scope, and what it might or might not include or be limited to, if it is limited at all (e.g., can a predetermined parameter be literally any parameter without limitation that might possibly have or be characterized by a probability distribution?  If so, this is apparently the quintessence of indefiniteness6 in that the scope of the term cannot be reasonably ascertained7 e.g., by one skilled in the art, by reference to the description).
In claim 1, lines 2 and 3, and in claim 11, lines 2 and 3, “an expected value of each of at least one evaluation value” is indefinite because i) it is unclear from the teachings of the specification how an “evaluation value” is defined, what is its scope, and what it might or might not be limited to, if it is limited at all (e.g., can an evaluation value be literally any value without limit that might be used to control a vehicle in any way?  If so, this is apparently the quintessence of indefiniteness), ii) it is unclear how an “expected value” is defined (e.g., based on whose of what expectation) so as to not be facially subjective, and iii) “each of at least one” evaluation value is apparently grammatically incorrect or indefinite.
In claim 3, line 3, “the plurality of vehicles” apparently has no proper antecedent basis and is unclear.
In claim 5, line 10, “the driving mode” apparently has no proper antecedent basis and is unclear.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 4 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 4 and 11, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of calculating an expected value of an evaluation value using a probability distribution of at least one predetermined parameter, e.g., by using a probability distribution of at least one predetermined parameter to calculate an expected value of each of at least one evaluation value and control the vehicle based on the expected value; acquiring the at least one predetermined parameter as driving data;  generating the probability distribution based on acquired driving data; receiving the driving data from driving data acquiring devices provided at the plurality of vehicles; wherein the at least one predetermined parameter is a vehicle speed.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it involves mathematical calculations and could be practically performed in the human mind as a mental process.
For example, a mother teaching her son to drive could be sitting in the front-passenger seat and, realizing that the car is not slowing down according to an expected value of deceleration that she has become accustomed to expect based on her distribution of experiences when approaching a red light, could say to her son, “Thomas, slow down NOW for the red light or I’ll use the hand brake!”
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment (e.g., the vehicle of the claim preamble that the claimed control device is “of”8) or adding insignificant extra-solution activity (e.g., controlling the vehicle in any way based on the expected value; e.g., “apply it”), is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a control device “of a vehicle”, the device(s), the part(s), etc.) and are used e.g., for data/information gathering only (e.g., the driving data acquiring device) or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a vehicle control part, a probability distribution generating part, an electronic control unit, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a control device of a vehicle) is not enough to transform the abstract idea into a patent-eligible invention (Flook[9]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (2012/0010767) in view of Jiao et al.10 (“Real-time energy management based on ECMS with stochastic optimized adaptive equivalence factors for HEVs”, Cogent Engineering, Volume 5 Number 1, 1 November 2018, published online 11 November 2018, Paper 1540027, 19 pages).
Phillips et al. (‘767) reveals:
per claim 1, a control device of a vehicle [e.g., FIG. 2] comprising a vehicle control part [e.g., 10] configured to use a probability distribution of at least one predetermined parameter [e.g., for each route segment, a large amount of speed trajectories are probabilistically generated around an originally given speed model for the respective segment; e.g., paragraph [0028]] to calculate an expected value of each of at least one evaluation value [e.g., the expected value of the fuel consumption ωi (i.e., E {f (gi, vi, li, SoCi, SoCd(i)[11])}) for the route segment  considered over multiple probabilistic realizations of vehicle speed and computed from the speed trajectory properties (mean, variance, etc.) of the route segment; e.g., paragraphs [0025], [0029], etc.] and control the vehicle based on the expected value [e.g., claim 1, paragraphs [0021], [0029], etc. in order to minimize fuel consumption (paragraphs [0005], [0035], claim 7, etc.), e.g., so that the engine and battery work together seamlessly, and optimally as well, so as to meet the driver’s demand];
It may be alleged that Phillips et al. (‘767) does not expressly indicate a “probability distribution” of the at least one parameter (e.g., speed trajectories of the respective segment; cf. FIGS. 3 to 6).  It may also be alleged that Phillips et al. (‘767) does not explicitly describe that the HEV controller 10 is “electronic”.
However, in the context/field of a similar energy management system for a hybrid vehicle, Jiao et al. (Cogent, 2018) teaches in Section 3 that, for a vehicle’s fixed route driving cycle repeated over a number of days (e.g., FIG. 2), the route can be divided into a number of distance segments having average speeds (FIG. 3), and a probability distribution of the average speed v. distance in each segment may be obtained (FIG. 4[12]) using (conventional) mathematical statistic theory, so as to obtain (for each distance segment) an average speed                                 
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                -
                                            
                                        
                                        
                                            k
                                        
                                    
                                
                             having both a mean                                 
                                    
                                        
                                            μ
                                        
                                        ^
                                    
                                
                            [13] and a standard deviation                                 
                                    
                                        
                                            σ
                                        
                                        ^
                                    
                                
                            , with the average speed (                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                -
                                            
                                        
                                        
                                            k
                                        
                                    
                                
                            ) then being used in order to determine respective SOCs (SOCk+1) in each segment of the route that consider the distribution of the average speed v. distance, and from the respective SOCs the equivalence factor λ, and (via the [standard] ECMS-based energy management) from the equivalence factor the required engine torque and engine speed Ter, ωer (FIG. 7) that will minimize fuel consumption.
It would have been obvious at the time the application was filed to implement or modify the Phillips et al. (‘767) path forecasting control for a hybrid vehicle so that the large amount of speed trajectories that were probabilistically generated for each route segment would have been generated by driving the/a vehicle a number of times over the route segments and through using (real) historical driving data e.g., as collected in an offline historical driving data database (FIG. 7), as taught by Jiao et al. (Cogent, 2018) in order to obtain the probability distribution of the average speed for each segment, as taught by Jiao et al. (Cogent, 2018), with the mean (e.g., the expected value) and the standard deviation of the distribution being obtained as taught by Jiao et al. (Cogent, 2018) for use as the representative vehicle speed trajectory vi (paragraph [0029]) in Phillips et al. (‘767) having the finite set of statistical features (mean, variance, etc.; paragraph [0025]) from which the expected value E of the fuel consumption is computed/provided (paragraph [0028]) in order to control the engine and battery according to the SOC set-points that minimize fuel consumption (e.g., paragraph [0035]), as taught by both Phillips et al. (‘767) and Jiao et al. (Cogent, 2018), in order that speeds produced by drivers that might differ from nominal segment speeds would be considered in the fuel consumption calculations, as taught by both Phillips et al. (‘767) and Jiao et al. (Cogent, 2018), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Regarding claim 11, it would have been obvious that the HEV controller 10 in Phillips et al. (‘767) would have been implemented as a conventional vehicular “electronic control unit” (ECU) such as a vehicular microcontroller (MCU), so as to perform the computations and operations described by Phillips et al. (‘767), for example, as a simple substitution of one known element (an ECU/MCU) for another (the controller 10) (KSR), in order that conventional vehicular control hardware would have been used to implement the invention described by Phillips et al. (‘767), and with an “electronic control unit” also being implicit in the “controller 10” of Phillips et al. (‘767), when interpreted by one of ordinary skill in the art.
As such, the implemented or modified Phillips et al. (‘767) path forecasting control for a hybrid vehicle would have rendered obvious:
per claim 2, depending from claim 1, further comprising
a driving data acquiring device acquiring the at least one predetermined parameter as driving data [e.g., obviously acquiring the vehicle speed (e.g., of the commuter car; e.g., FIGS. 2 and 3) for computing the average speeds in segments, as taught by Jiao et al. (Cogent, 2018); and in the controller 10, for acquiring the “multiple probabilistic realizations of vehicle speed” (paragraph [0028]), obviously from [real] historical driving data as taught by Jiao et al. (Cogent, 2018), obviously obtained from vehicle speed sensors on vehicles, that are representative enough for every type of driver and every environmental situation, as taught by Phillips et al. (‘767), for each route segment] and
a probability distribution generating part [e.g., either in the controller 10 of the vehicle, as taught by Phillips et al. (‘767), by which the representative vehicle speed trajectory vi (having a mean, variance, etc.) for computing the expected value E is obtained/generated; or in an offline computing environment that has access to historical driving data database for use in the stochastic optimization, as taught by Jiao et al. (Cogent, 2018) e.g., in FIG. 7] configured to generate the probability distribution based on the driving data acquired by the driving data acquiring device [e.g., to generate the large amount of speed trajectories around the originally given speed model for each segment, in Phillips et al. (‘767); and to generate (e.g., in an offline manner) the probability distribution in FIG. 4 of Jiao et al. (Cogent, 2018)];
per claim 4, depending on claim 1, wherein the at least one predetermined parameter is a vehicle speed [e.g., the vehicle speed trajectory in each route segment, in Phillips et al. (‘767); and the average speed(s) of the segment(s), in Jiao et al. (Cogent, 2018)];
per claim 5, depending on claim 4, wherein
the vehicle comprises an internal combustion engine [e.g., 16 in Phillips et al. (‘767); and FIG. 1 in Jiao et al. (Cogent, 2018)] and a motor [e.g., 46, 50 in Phillips et al. (‘767); and FIG. 1 in Jiao et al. (Cogent, 2018)] able to output power for driving and a battery [e.g., 12 in Phillips et al. (‘767); and FIG. 1 in Jiao et al. (Cogent, 2018)] supplying electric power to the motor and able to be charged by an external power supply [e.g., a “plug-in" HEV at paragraph [0004] in Phillips et al. (‘767)],
the at least one evaluation value [e.g., the respective consumptions in Jiao et al. (Cogent, 2018) and Phillips et al. (‘768)] is an amount of electric power consumption [e.g., the “equivalent fuel consumption” including the consumption or electrical power                                 
                                    
                                        
                                            
                                                
                                                    m
                                                
                                                ˙
                                            
                                        
                                        
                                            e
                                            l
                                            e
                                        
                                    
                                    (
                                    t
                                    )
                                
                            , at equation (11) in Jiao et al. (Cogent, 2018)] when the vehicle is being driven over a driving route from a current position to a destination [e.g., to the destination D in FIG. 3 of Phillips et al. (‘767); or to the waypoint (as an intermediate destination) after the first segment in FIG. 3 of Phillips et al. (‘767)] or an amount of electric power consumption and an amount of fuel consumption when the vehicle is being driven over the driving route [e.g., the equivalent consumption (both fuel and equivalent fuel/electricity through the equivalence factor λ, as is conventional in ECMS) as minimized in Jiao et al. (Cogent, 2018) over the segments of the regular route, see e.g., equation (11); and over the driving route in FIG. 3 of Phillips et al. (‘767), with the evaluation value(s) being the expected values (paragraph [0028]) of fuel consumption(s) ω1, ω2, ω3, …, ωn over the respective segments (e.g., paragraph [0032]), whereby total fuel consumption over the route is minimized (e.g., paragraphs [0035]ff)], and
the vehicle control part is configured to select the driving mode of the vehicle at each driving section of the driving route [e.g., to control the SOC of the battery as shown in FIGS. 4 to 6 e.g., by controlling the transitions from charging to discharging mode and the durations of the charging and discharging periods (e.g., paragraph [0021])] based on the expected value of each of the at least one evaluation value [e.g., based on the SOC sequence that minimizes the sum of the fuel consumptions (ωi) as shown e.g., in equation 3, as computed at paragraph [0028] to be provided as input to the optimization algorithm];
per claim 11, a control device of a vehicle comprising an electronic control unit [e.g., the HEV controller 10 in Phillips et al. (‘767) obviously/implicitly being electronic as was well-known and conventional, in order to perform the computations and operations described] configured to use a probability distribution of at least one predetermined parameter [e.g., the probability distribution of the vehicle speeds in the route segments, as taught by Jiao et al. (Cogent, 2018) in FIG. 4, used for the probabilistically generated large number of speed trajectories in Phillips et al. (‘768) to obtain the expected value of the fuel consumption over multiple probabilistic realizations of vehicle speed, as taught at paragraph [0028] of Phillips et al. (‘768)] to calculate an expected value of each of at least one evaluation value [e.g., the expected value of the segment fuel consumption, in Phillips et al. (‘768); or the mean of the average speed in Jiao et al. (Cogent, 2018)] and control the vehicle based on the expected value [e.g., to minimize fuel consumption, as taught by Phillips et al. (‘768) and Jiao et al. (Cogent, 2018); and equivalently (in ECMS, as is conventional), to minimize (through the equivalence factor λ), the electric consumption in Jiao et al. (Cogent, 2018), where the “usage of electric energy can be exchanged to equivalent fuel consumption” (e.g., page 2, equation (11), and Conclusion)].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (2012/0010767) in view of Jiao et al.14 (“Real-time energy management based on ECMS with stochastic optimized adaptive equivalence factors for HEVs”, Cogent Engineering, Volume 5 Number 1, 01 November 2018, published online 11 November 2018, Paper 1540027, 19 pages) as applied to claim 2 above, and further in view of Ono (2014/0358841).
Phillips et al. (‘767) as implemented or modified in view of Jiao et al. (Cogent, 2018) has been described above.
The implemented or modified Phillips et al. (‘767) path forecasting control for a hybrid vehicle may not reveal that the probability distribution generating part is “at an outside of the vehicle”, although Jiao et al. (Cogent, 2018) teaches that the stochastic optimization  based on historical driving data may be performed “[o]ffline”, obviously in a computational environment apart from the vehicle.
However, in the context/field of a vehicle behavior prediction device, Ono (‘841) teaches that a (traveling speed/acceleration) distribution calculating unit (143, 212) that calculates a traveling speed distribution of one or more vehicles (FIG. 10) may be alternately provided either in the vehicle (FIG. 1) or at a management center 200 that the vehicle is in communication with (FIG. 14) and to which the vehicle (and other vehicles; paragraphs [0051], [0173], etc.) transmit(s) its vehicle state information (including traveling speed and acceleration; paragraph [0149]) and position information.
It would have been obvious at the time the application was filed to implement or further modify the Phillips et al. (‘767) path forecasting control for a hybrid vehicle so that the probability distribution generating part (that probabilistically generated the large number of speed trajectories at paragraph [0028] in Phillips et al. (‘767), and that generated the probability distribution in FIG. 4 of Jiao et al. (Cogent, 2018)) was provided outside the vehicle, for example obviously at a management center 200 that received traveling state (e.g., traveling speed) information from the vehicle (and other vehicles), as taught by Ono (‘841), in order that the probability distribution of vehicle speed (trajectories) would be generated based on traveling state (e.g., speed) information received from the vehicle and from other vehicles, as desired by Phillips et al. (‘768) to provide a speed trajectory value (vi) representative enough for every type of driver and as specifically taught by Ono (‘841), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Phillips et al. (‘767) path forecasting control for a hybrid vehicle would have rendered obvious:
per claim 3, depending on claim 2, wherein the probability distribution generating part is provided at an outside of the vehicle [e.g., at a management center 200 that received traveling state (speed) information from a number of vehicles, as taught by Ono (‘841)] and is configured to receive [e.g., via wireless communication, e.g., FIG. 14 and claim 35 in Ono (‘841)] the driving data from driving data acquiring devices [e.g., the vehicle speed sensor 111 in Ono (‘841)] provided at the plurality of vehicles;
Claims 1 to 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (2014/0358841) in view of Wikipedia article (“Expected value”, Old revision dated 17 October 2018, 30 pages).
Ono (‘841) reveals:
per claim 1, a control device of a vehicle [e.g., FIGS. 1 and 14] comprising a vehicle control part [e.g., 140, 140A] configured to use a probability distribution [e.g., as in FIGS. 10 to 13] of at least one predetermined parameter [e.g., the traveling speed of the/a vehicle, in FIGS. 10 to 13] to calculate an expected value of each of at least one evaluation value [e.g., the deceleration average (traveling speed) value and the non-deceleration average (traveling speed) value, at a location 40 m in front of the intersection, in FIGS. 10 to 13] and control the vehicle based on the expected value [e.g., based on whether the behavior/traveling speed of the vehicle in front is predicted (i.e., in accordance with and based on the average values determined from the respective traveling speed distributions) to be deceleration or non-deceleration, such that when the prediction result represent a deceleration behavior for a vehicle in front, the engine of the vehicle is turned off or the brake of the vehicle is turned on, in order to reliably assist the vehicle driver in predicting the behavior of the vehicle in front; e.g., paragraph [0102]];
It may be alleged that the “average values” of the traveling speed distributions are not “expected values”, although the examiner understands that an average speed of a [e.g., as depicted, in FIGS. 10 to 13] normal distribution is always expected.
However, in the context/field of probabilistic distribution theory, Wikipedia article (“Expected value”) teaches at the first paragraph that “the expected value is also known as the expectation, mathematical expectation, EV, average, mean value, mean, or first moment”  of a random variable e.g., as represented in a “probability distribution” (first page).
It would have been obvious at the time the application was filed to one of ordinary skill in the art that the average values for the probability distributions as used by Ono et al. (‘841) would have been understood to be “expected values”, as taught by Wikipedia (“Expected value”), such that the average values of the traveling speed distributions in Ono et al. (‘841) for the respective (deceleration/non-deceleration) conditions would have been the (most) expected values, e.g., when the vehicle in front was in a deceleration or non-deceleration condition, and as a use of a known [understanding] technique to improve [the understanding of] similar devices (methods, or products) in the same way (KSR).
As such, the implemented Ono (‘841) vehicle behavior prediction device would have rendered obvious:
per claim 2, depending from claim 1, further comprising
a driving data acquiring device [e.g., the vehicle speed sensor 111 in Ono (‘841)] acquiring the at least one predetermined parameter as driving data and
a probability distribution generating part [e.g., 143, 212 in Ono (‘841)] configured to generate the probability distribution based on the driving data acquired by the driving data acquiring device;
per claim 3, depending on claim 2, wherein the probability distribution generating part is provided at an outside of the vehicle [e.g., as shown in FIG. 14 of Ono (‘841)] and is configured to receive the driving data from driving data acquiring devices provided at the plurality of vehicles [e.g., paragraphs [0051], [0173], etc. in Ono (‘841)];
per claim 4, depending on claim 1, wherein the at least one predetermined parameter is a vehicle speed [e.g., the traveling speed of the vehicle(s), in Ono (‘841)];
per claim 11, a control device of a vehicle comprising an electronic control unit [e.g., the control device 140 that is electrically connected to the vehicle speed sensor 111 through an in-vehicle network such as CAN, and is thus obviously electronic] configured to use a probability distribution of at least one predetermined parameter [e.g., of the traveling speed as shown in FIGS. 10 to 13 of Ono (‘841)] to calculate an expected value [e.g., the average values of the distributions shown in FIGS. 10 to 13 of Ono (‘841), being the expected values as taught by Wikipedia (“Expected value”)] of each of at least one evaluation value [e.g., the vehicle behavior (deceleration or non-deceleration), in FIGS. 10 to 13 of Ono (‘841)] and control the vehicle based on the expected value [e.g., in Ono (‘841), based on whether the behavior/traveling speed of the vehicle in front is predicted (i.e., in accordance with and based on the average values determined from the respective traveling speed distributions) to be deceleration or non-deceleration, such that when the prediction result represent a deceleration behavior for a vehicle in front, the engine of the vehicle is turned off or the brake of the vehicle is turned on, in order to reliably assist the vehicle driver in predicting the behavior of the vehicle in front; e.g., paragraph [0102]];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Rotz et al. (2011/0184642) teaches at paragraph [0145] using probability density function which describes the distribution of probable duration values during which the vehicle waits at an intersection node to make a maneuver, determining “the expected value for the fuel requirements” for a given maneuver from the probability distribution, and determining the most appropriate route by minimizing the required fuel to reach a specified destination (paragraph [0099]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See e.g., https://www.thefreedictionary.com/of (at definition 7.)
        2 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        3 Quoting the MPEP:  See also Convolve, Inc. v. Compaq Computer Corp., 527 Fed. App'x 910, 931 (Fed. Cir. 2013) (non-precedential), quoting MagSil Corp.)(affirming grant of summary judgment of invalidity due to lack of enablement where the patentee "[b]y choosing such broad claim language, ... put itself ‘at the peril of losing any claim that cannot be enabled across its full scope of coverage.’")
        4 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        5 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        6 in·def·i·nite  (ĭn-dĕf′ə-nĭt) adj.
        Not definite, especially:
        a. Unclear; vague.
        b. Lacking precise limits: an indefinite leave of absence.
        c. Uncertain; undecided: indefinite about their plans.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 10 November 2021.]
        
        indefinite - adjective
        1. Not clearly perceived or perceptible:
        blear, bleary, cloudy, dim, faint, foggy, fuzzy, hazy, indistinct, misty, obscure, shadowy, unclear, undistinct, vague.
        2. Lacking precise limits:
        indeterminate, inexact, undetermined.
        ...
        [From:  The American Heritage® Roget's Thesaurus. Copyright © 2013, 2014 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 10 November 2021.]
        7 For example, the examiner himself cannot even imagine the scope of all parameters that might be or constitute the “predetermined parameter” in the claim.  It is simply impossible.
        8 I.e., associated with.  (See “Claim Interpretation” section above.)
        9 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        10 This reference was published in color even if the copy provided by the Office is in black and white.  Applicant may request a color (electronic, .pdf) copy of this article from the examiner, if desired.
        11 Representing e.g., the grade, features [e.g., mean, variance] of vehicle speed that are considered to be properties of traffic, length, battery SOC at beginning of segment, and set-point SOC of the respective segment i.
        12 FIG. 4 (published in color) is reproduced below/on the next page (in black and white) by the examiner:
        
        
    PNG
    media_image1.png
    569
    1260
    media_image1.png
    Greyscale

        
        13 The “mean” is the expected value, in probability theory.  See e.g., the Wikipedia article and the book appendix cited herewith in support of this assertion.
        14 This reference was published in color even if the copy provided by the Office is in black and white.  Applicant may request a color (electronic, .pdf) copy of this article from the examiner, if desired.